Citation Nr: 1430533	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-43 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disorder of the thoracic spine.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disorder of the lumbar spine.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disorder of the right hip.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disorder of the left hip.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disorder of the right knee.

6.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disorder of the left knee.

7.  Entitlement to service connection for a disorder of the thoracic spine.

8.  Entitlement to service connection for a disorder of the lumbar spine.

9.  Entitlement to service connection for a disorder of the right hip.

10.  Entitlement to service connection for a disorder of the left hip.

11.  Entitlement to service connection for a disorder of the right knee.

12.  Entitlement to service connection for a disorder of the left knee.


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel








INTRODUCTION

The Veteran served on active duty from July 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Board hearing, held by the undersigned, in September 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue(s) of entitlement to service connection for disorders of the thoracic spine, lumbar spine, bilateral hips, and bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision dated in September 2005, the RO denied entitlement to service connection for disorders of the thoracic spine, lumbar spine, bilateral hips, and bilateral knees.  The Veteran was notified of the denial by letter dated in October 2005, including her appellate rights, but she did not file an appeal.

2.  Evidence received since the September 2005 rating decision is new, and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for disorders of the thoracic spine, lumbar spine, bilateral hips, and bilateral knees. 





CONCLUSIONS OF LAW

1.  The unappealed September 2005 rating decision that denied service connection for disorders of the thoracic spine, lumbar spine, bilateral hips, and bilateral knees is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the September 2005 rating decision is new and material; the claim for entitlement to service connection for a disorder of the thoracic spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The evidence received since the September 2005 rating decision is new and material; the claim for entitlement to service connection for a disorder of the lumbar spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The evidence received since the September 2005 rating decision is new and material; the claim for a disorder of the right hip is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The evidence received since the September 2005 rating decision is new and material; the claim for entitlement to service connection for a disorder of the left hip is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The evidence received since the September 2005 rating decision is new and material; the claim for entitlement to service connection for a disorder of the right knee is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The evidence received since the September 2005 rating decision is new and material; the claim for entitlement to service connection for a disorder of the left knee is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify a claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran's new and material evidence claims are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  New and Material Evidence

The Veteran has claimed entitlement to service connection for disorders of the thoracic spine, lumbar spine, bilateral hips, and bilateral knees.  She contends that, during "battle stations," she was injured after running with heavy sea bags.  See Transcript, P. 4.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claims in September 2005 because, among other things, the record did not contain a current diagnosis for these disorders.  The Veteran was notified of this decision in October 2005, and of her appellate rights, via a letter from the RO.  She did not appeal the rating decision, and it became final.  

38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of either appeal period stemming from the October 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The most pertinent new evidence consists of VA outpatient treatment reports.  Within these records, the Board finds a report of x-ray evidence noting degenerative arthritis of the lumbar spine in March 2008, a diagnosis of back strain in September 2008, an assessment that the Veteran's muscle attachments in the claimed areas are the underlying cause of her discomfort in the same month, objective evidence of knee crepitus in January 2009, a report of knee arthritis in September 2010, and an assessment of mechanical back pain in March 2010.  As such, the Veteran now has current diagnoses, or medical suspicions thereof, for each claimed disorder.

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a).  Again, the Veteran's claims for service connection for disorders of the spine, hips, and knees were denied (in part) because there the record lacked a current diagnosis at the time of the prior, final decision.  

These diagnoses currently of record cure prior evidentiary defects, in that post-service evidence, not of record at the time of the prior, final decision, indicate that the Veteran has current diagnoses for her claimed disorders.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.  Further, this evidence, when coupled with other evidence of record, may serve to establish that the Veteran's claimed disorders are related to her period of active duty.  Turning to her service treatment records, the Board notes that the Veteran received treatment for bilateral knee pain in October 2004, January 2005, March 2005, and June 2005.  Treatment for right hip pain occurred in September 2004, November 2004, December 2004, and January 2005.  Treatment for left hip pain occurred in December 2004, March 2005, April 2005, and June 2005.  She reported with spinal symptoms in October 2004 and March 2005.  

The Veteran's appeal to this extent is allowed.  Entitlement to service connection for these issues is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the thoracic spine; the claim is reopened and the appeal is allowed to this extent only.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the lumbar spine; the claim is reopened and the appeal is allowed to this extent only.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the right hip; the claim is reopened and the appeal is allowed to this extent only.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the left hip; the claim is reopened and the appeal is allowed to this extent only.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the right knee; the claim is reopened and the appeal is allowed to this extent only.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the left knee; the claim is reopened and the appeal is allowed to this extent only.


REMAND

While the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, these issues must be remanded for further development.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Although a VA examination was conducted in July 2005, in light of VA treatment reports which resulted in diagnoses for various claimed disorders, the Veteran must be afforded an additional VA examination in order to determine whether any claimed, current diagnosis is related to her period of active service.  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall schedule a VA examination so as to assess the nature and etiology of any claimed, currently-diagnosed musculoskeletal disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Following a review of the claims folder, to include the Veteran's service treatment reports and her hearing testimony, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that any currently-diagnosed disorder of the thoracic spine, lumbar spine, right hip, left hip, right knee, or left knee originated during active service, or is otherwise related to her period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically-sound to find in favor of causation as it is to find against causation.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in her or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.




If the examiner cannot provide an opinion without resorting to mere speculation, she or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The RO should review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

3.  The claims should then be readjudicated.  If any claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


